543 U.S. 1186
UNITHERM FOOD SYSTEMS, INC.v.SWIFTECKRICH, INC. DBA CONAGRA REFRIGERATED FOODS.
No. 04-597.
Supreme Court of United States.
February 28, 2005.

1
C. A. Fed. Cir. Certiorari granted limited to the following question: "Whether, and to what extent, a court of appeals may review the sufficiency of evidence supporting a civil jury verdict where the party requesting review made a motion for judgment as a matter of law under Rule 50(a) of the Federal Rules of Civil Procedure before submission of the case to the jury, but neither renewed that motion under Rule 50(b) after the jury's verdict, nor moved for a new trial under Rule 59?" Reported below: 375 F. 3d 1341.